EXHIBIT 10.2 Health Discovery Corporation 2 East Bryan Street, Suite 1500 Savannah, Georgia 31401 September 28, 2012 Stafford O’Kelly Abbott Molecular VIA Email Stafford, Health Discovery Corporation has received your notice that Abbott Molecular is not interested in moving forward with the Prostate Cancer License and Development Agreements. It is our understanding that this results in a termination of these Agreements and we are in agreement with you and want to terminate the Agreements as well. Let this notice serve that the Agreements are now officially jointly terminated and that Abbott Molecular no longer has any rights granted to them under these Agreements. Sincerely, /s/ Stephen D. Barnhill, M.D. Stephen D. Barnhill, M.D. Chairman and Chief Executive Officer Health Discovery Corporation Health Discovery Corporation 2 East Bryan Street, Suite 1500 Savannah, Georgia 31401 September 28, 2012 Nicholas Conti Quest Diagnostics VIA Email Nick, Health Discovery Corporation has received your notice that Quest Diagnostics is not interested in moving forward with the Prostate Cancer License and Development Agreements and not making any additional payments required under such Agreements. It is our understanding that this results in a termination of these Agreements and we are in agreement with you and want to terminate the Agreements as well. Let this notice serve that the Agreements are now officially jointly terminated and that Quest Diagnostics no longer has any rights granted to them under these Agreements nor does Quest Diagnostics have any additional obligations under such Agreements. Sincerely, /s/ Stephen D. Barnhill, M.D. Stephen D. Barnhill, M.D. Chairman and Chief Executive Officer Health Discovery Corporation Health Discovery Corporation 2 East Bryan Street, Suite 1500 Savannah, Georgia 31401 September 28, 2012 Nicholas Conti Quest Diagnostics VIA Email Nick, Health Discovery Corporation and SmartPerMed have received your notice that Quest Diagnostics is not interested in moving forward with the Breast Cancer License and Development Agreements and not making any additional payments required under such Agreements. It is our understanding that this results in a termination of these Agreements and we are in agreement with you and want to terminate the Agreements as well. Let this notice serve that the Agreements are now officially jointly terminated and that Quest Diagnostics no longer has any rights granted to them under these Agreements nor does Quest Diagnostics have any additional obligations under such Agreements. Sincerely, /s/ Stephen D. Barnhill, M.D. Stephen D. Barnhill, M.D. Chairman and Chief Executive Officer Health Discovery Corporation
